     Case 3:19-cv-02385-LAB-MSB Document 4 Filed 01/08/20 PageID.22 Page 1 of 1



      Yana A. Hart Esq. (SBN: 306499)
 1
      yana@kazlg.com
 2    KAZEROUNI LAW GROUP, APC
      2221 Camino Del Rio South, Suite 101
 3    San Diego, CA 92108
 4    Telephone: (619) 233-7770
      Facsimile: (619) 297-1022
 5
      Attorneys for Plaintiff
 6    Timothy Mullins
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11     Timothy Mullins, Individually and on                    CASE NO.: 3:19-CV-02385-LAB-
12     behalf of others similarly situated,                    MSB
13                            Plaintiff,                       NOTICE OF VOLUNTARY DISMISSAL
14     v.                                                      OF ACTION WITHOUT PREJUDICE

15     Bitmo, Inc.,
16
                              Defendant.
17
18
19             Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
20    Timothy Mullins hereby moves this Court to dismiss the above entitled action
21    without prejudice as to the named Plaintiff and without prejudice as to the putative
22    class.
23             WHEREFORE, Plaintiff respectfully requests that this court dismiss this
24    action without prejudice.
25
      Dated: January 8, 2020                                   KAZEROUNI LAW GROUP, APC
26
27                                                             By: s/ Yana A. Hart
                                                                   Yana A. Hart, Esq.
28                                                                 Attorney for Plaintiff

       ______________________________________________________________________________________________________
                                                      - 1 of 1 -
